United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1451
                                    ___________

Nitro Distributing, Inc.; West Palm       *
Convention Services, Inc.; Netco, Inc.;   *
Schmitz & Associates, Inc.;               *
U-Can-II, Inc.,                           *
                                          *
              Appellants,                 *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
Alticor, Inc., a foreign corporation;     *
Amway Corporation, a foreign              *
corporation; Quixtar, Inc., a foreign     *
corporation,                              *
                                          *
              Appellees.                  *
                                     ___________

                              Submitted: January 14, 2009
                                 Filed: May 4, 2009
                                  ___________

Before LOKEN, Chief Judge, WOLLMAN and SHEPHERD, Circuit Judges.
                             ___________

WOLLMAN, Circuit Judge.

     Nitro Distributing, Inc., West Palm Convention Services, Inc., Netco, Inc.,
Schmitz & Associates, Inc., and U-Can-II, Inc., (collectively, appellants), appeal from
the district court’s1 grant of summary judgment to Alticor, Inc., Amway Corporation,
and Quixtar, Inc., (collectively, Amway); dismissal of appellants’ Racketeer
Influenced and Corrupt Organizations Act (RICO) claims; and various adverse
discovery rulings. We affirm.

                                          I.

      Appellants were each distributors of Amway marketing materials. In an earlier
decision involving these parties, we explained Amway’s unique business model.

      Amway, a multinational company with sales in excess of $5 billion, sells
      a wide variety of products ranging from kitchen cleaner to jewelry to, in
      some countries, coffee and milk. . . . Amway distributes its products via
      a “network marketing” method. Under this method, a potential
      distributor must be sponsored into the company before he or she may sell
      Amway products. The sponsor, the sponsor’s sponsor, and so on, are the
      “upline” for the new distributor. Amway encourages distributors to
      establish a “downline” by sponsoring other distributors, and it awards
      bonuses based on the volume of both the distributors’ sales and the sales
      of their downline. Amway calls this system the “products business”.

      Sponsors use motivational tools like tapes, lectures, and rallies, [or
      business support materials (BSMs)], to recruit new distributors and to
      encourage their downlines to sell as many products as possible. The
      “tools business” arose to meet the demand for motivational tools.

Nitro Distrib., Inc. v. Alticor, Inc., 453 F.3d 995, 997 (8th Cir. 2006). The tools
business operates in largely the same manner as the products business in that there are
lines of sponsorship and each distributor develops a downline. In both businesses,
sponsors are not to solicit another sponsor’s downline; a sponsor typically sells


      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.

                                         -2-
products to his own downline, and downlines generally buy their sponsor’s products.
Additionally many of the companies in the tools business are owned by individuals
in the products business.

       Until 1998, Dexter Yager headed the largest line of sponsorship in the tools
business. Dexter Yager had long been one of Amway’s largest distributors, and he
also owns InterNET, the exclusive supplier of BSMs to all distributors in his
downline. His son, Jeff Yager, is president of InterNET. In 1997, four members of
Dexter Yager’s downline—Hal Gooch, Bill Childers, Tim Foley, and Steve Woods
(the founders)—decided they wanted to break away from InterNET and form their
own BSM distribution system, which would become Pro Net. Ken Stewart, the owner
of appellants Nitro and West Palm, chose to join this breakaway and Pro Net. Global
Support Services (Global) became Pro Net’s exclusive supplier of BSMs. Appellants
were high-ranking downline distributors in the founders’ and Dexter Yager’s lines of
sponsorship.

       The founders contacted Amway to discuss their desire to separate from
InterNET. Amway is accustomed to such separations and says that it often offers
advice to assure a smooth transition and avoid disruption of its products business.
Sharon Grider, Amway’s in-house counsel, and Bob Kerkstra, Amway’s Manager of
Distributor Relations, expressed concern to the founders that the breakaway would be
contentious. Grider agreed to provide assistance to the founders, which included
model BSM contracts and the Amway Antitrust Primer. The primer warned that
“[c]ompeting BSM sellers, including those involved in customer disputes, must not
agree to divide up customers and revenue,” but that “it may be appropriate to agree
on how to separate BSM lines of sponsorship to resolve a dispute.” The primer also
recommended that the founders seek independent legal advice.




                                        -3-
       Unattributed handwritten notes suggest that an Amway Steering Committee was
formed to “manage” the breakaway.2 According to these notes, Committee members
included Kerkstra, Doug DeVos, other high-level Amway executives, and Bill Zeoli,
who had previously worked as an outside consultant on Amway’s behalf. The notes
indicate that Amway would not take sides and that its primary concerns were to “1.
protect the little guy, 2. maintain tool income for those who depend, and 3. [make sure
that] Amway revenue will not suffer.” These notes and the record as a whole suggest
that Amway’s primary focus was on avoiding a negative impact on its products
distribution business.

       The founders asked Zeoli for his assistance in negotiating the breakaway and
considered him to be a neutral mediator. In July 1997, Zeoli left a voice message for
the founders “to report on the responsibility assignment you have given me.” Zeoli
explained in the message that DeVos would not be involved in these negotiations, but
that Kerkstra would be involved because he was “the authority over the rules and
regulations.” The purpose of the message was to notify the founders that Jeff Yager
was willing to have a “non-war” meeting with them. Zeoli also suggested that the
founders pay Dexter Yager a percentage of each tape sold by Pro Net, assuming that
neither group’s downlines were “raided” by the other.

       Early in 1998, the parties had many meetings to facilitate the breakaway.
Kerkstra remembers attending several meetings with both Dexter and Jeff Yager and
the founders “to avoid injuring as many distributors involved as possible.” Kerkstra
also acknowledged that if pricing was discussed at the meetings, he would have been
there to hear it, but stated that Amway would not discuss specific pricing regarding
a non-Amway product, such as InterNET’s and Pro Net’s BSMs. Gooch also




      2
        It is unclear who wrote these notes and appellants have offered no record
citation of their authentication.
                                        -4-
remembered that BSM pricing and a payment to Dexter Yager were discussed at these
meetings, but offered no further specifics.3

       During this period of negotiation, the founders sought and received confidential
“pin level” and line of sponsorship information from Amway. Pin levels are a means
of distinguishing top earners within a line of sponsorship. The founders requested this
information to create a compensation plan for Pro Net that accurately reflected the
productivity of each distributor within their lines of sponsorship.

       A sticking point between the parties was the tools created by InterNET that
featured founders, such as motivational audio tapes on which a founder was the
primary speaker. The founders argued that these tapes were their property and should
be given to them upon breaking away from InterNET. InterNET, and thereby Jeff and
Dexter Yager, insisted, however, that “[i]t has been the understanding of the entire
organization that in exchange for InterNET recording, editing, marketing,
manufacturing, and distributing [the tapes] in single quantities that we own and supply
this material.” The parties eventually agreed that InterNET would supply the master
versions of the tapes on condition that Pro Net pay a royalty fee of $.14 per tape to
InterNET. Additionally, each side agreed not to solicit the other’s downlines. The
royalty payments continued through 2000 and totaled just over $1 million.

       The formation of Pro Net had negative consequences for appellants. Though
the parties disagree as to the direct cause, appellants experienced decreased sales and
market share, and, in some cases, the failure of their business after Pro Net’s
formation. Appellants filed suit against Amway, alleging that Amway and Pro Net,
and at times, InterNET, were involved in an antitrust conspiracy. Appellants asserted
that Pro Net was a sham corporation organized to allow Amway to gain greater
control over the BSM market. According to appellants, Amway and Pro Net


      3
       Founder Childers had no recollection of Amway’s involvement in negotiating
the breakaway from InterNET.
                                        -5-
conspired to allocate customers and fix prices within the tools business in violation
of the Sherman Antitrust Act, 15 U.S.C. § 1. Appellants also alleged injurious
falsehood, tortious interference, and violations of RICO, 18 U.S.C. § 1962.

                                           II.

        The district court granted summary judgment to Amway, dismissing appellants’
claims of antitrust conspiracy, injurious falsehood, and tortious interference. We
review a district court’s grant of summary judgment de novo, Amerinet, Inc. v. Xerox
Corp., 972 F.2d 1483, 1489 (8th Cir. 1992), and view the evidence in the light most
favorable to the nonmovant. Flegel v. Christian Hosp. Northeast-Northwest, 4 F.3d
682, 685 (8th Cir. 1993). To survive a motion for summary judgment, appellants
“must establish that there is a genuine issue of material fact” such that their claim
should proceed to trial. Matsushita Elec. Indus. Co., v. Zenith Radio Corp., 475 U.S.
574, 586 (1986). This standard requires more than “some metaphysical doubt as to
the material facts.” Id. at 587. “Where the record taken as a whole could not lead a
rational trier of fact to find for the nonmoving party, there is no ‘genuine issue for
trial.’” Id.

                                           A.

       Appellants argue that the district court “misunderstood the nature and scope of
the conspiracy” when it granted summary judgment to Amway on appellants’ antitrust
claims. Section 1 provides that “[e]very contract, combination in the form of trust or
otherwise, or conspiracy, in restraint of trade or commerce among the several States,
or with foreign nations, is hereby declared to be illegal.” 15 U.S.C. § 1. See also,
Blomkest Fertilizers, Inc., v. Potash Corp. of Saskatchewan, Inc., 203 F.3d 1028, 1032
(8th Cir. 2000) (en banc) (“Section 1 prohibits concerted action by two or more parties
in the restraint of trade.”). “[I]t was intended to prohibit only unreasonable restraints
of trade.” Bus. Elecs. Corp. v. Sharp Elec. Corp., 485 U.S. 717, 723 (1988) (citing
Nat’l Collegiate Athletic Ass’n v. Bd. of Regents of Univ. of Oklahoma, 468 U.S. 85,
                                             -6-
98 (1984)). Appellants’ claims of price-fixing and customer allocation agreements are
among the “most elementary” violations. Hammes v. AAMCO Transmissions, Inc.,
33 F.3d 774, 782 (7th Cir. 1994), and are generally subject to a per se analysis. Id.
(citing Palmer v. BRG of Georgia, Inc., 498 U.S. 46 (1990)). “If an alleged restraint
falls within the category of restraints subject to per se analysis, a plaintiff need not
prove its anticompetitive effects.” Flegel, 4 F.3d at 686 (emphasis added).

       We conclude that appellants’ claims of antitrust conspiracy were appropriately
dismissed. The record shows that appellants failed to exclude the possibility of
independent action, have attempted to characterize vertical constraints as a horizontal
restraint conspiracy, and have set forth factual allegations that do not demonstrate the
existence of any unlawful restraint of trade.

                                           1.

      Even in per se cases, “antitrust law limits the range of permissible inference
from ambiguous evidence in a § 1 case.” Matsushita, 475 U.S. at 588. Thus, a party
seeking damages for a § 1 violation must present evidence that “tends to exclude the
possibility of independent action” by the alleged co-conspirators. Monsanto Co. v.
Spray-Right Servs. Corp., 465 U.S. 752, 768 (1984). “Independent action is not
proscribed.” Id. at 760. “This means that conduct that is ‘as consistent with
permissible [activity] as with illegal conspiracy does not, standing alone, support an
inference of antitrust conspiracy.’” Blomkest Fertilizers, Inc., 203 F.3d at 1032 (citing
Matsushita, 475 U.S. 574, 588 (1986)).

       Appellants argue that they are not required to disprove independent action
because they have provided direct evidence of Amway’s involvement in an unlawful
conspiracy. They contend that the requirement that independent action be excluded
is limited to cases in which the plaintiff relies solely on circumstantial evidence.
Rossi v. Standard Roofing, 156 F.3d 452, 466 (3d Cir. 1998) (“Under our
jurisprudence, the Matsushita standard only applies when the plaintiff has failed to put
                                         -7-
forth direct evidence of conspiracy.”); Williamson Oil Co. v. Philip Morris USA, 346
F.3d 1287, 1300 (11th Cir. 2003) (appearing to single out circumstantial evidence for
the requirement that independent action be excluded as a possibility).

       We apply Monsanto and Matsushita broadly, Blomkest, 203 F.3d at 1032, and
have not made such a distinction; we require a showing of independent action,
whether it be by circumstantial or direct evidence. See Craftsmen Limousine, Inc. v.
Ford Motor Co., 363 F.3d 761, 771 (8th Cir. 2004) (“Although it may be in the form
of circumstantial evidence, a plaintiff must present some evidence that tends ‘to
exclude the possibility that the alleged coconspirators acted independently.’”).
Monsanto recognizes that either direct or circumstantial evidence may satisfy this
requirement. 465 U.S. at 764. Although the presentation of direct evidence of an
unlawful conspiracy will likely preclude a lawful explanation, it does not follow that
the possibility of independent action need not be excluded when direct evidence is
provided.

       Despite appellants’ claims of direct evidence of a conspiracy, the record
suggests independent action by Amway. As the district court found, Amway was
likely involved in the breakaway for the primary purpose of protecting its products
business and perhaps secondarily as a means of limiting Dexter Yager’s influence
over its products business—both of which are admittedly lawful aims. Much of the
evidence presented by appellants as support for their conspiracy theory in fact
supports Amway’s independent role. The antitrust primer, legal assistance, model
contracts, and suggestions that Pro Net seek outside counsel (which it did) all imply
that Amway was interested in Pro Net setting up a legitimate and sustainable
enterprise. Although appellants attempt to attach a sinister motive to Kerkstra’s
involvement, it appears that he was involved to ensure that Amway’s rules were
followed. That Amway was interested in keeping the peace or, as appellants stress,
avoiding a war, does not necessitate the finding of the use of unlawful means. If Pro
Net was involved in unlawful activities or was even an unlawful enterprise in itself,

                                         -8-
no evidence presented suggests that Amway was aware of this illegality, let alone
acting with Pro Net to this end.

       Appellants acknowledge that Amway was motivated by its desire to protect its
products business and weaken Dexter Yager’s control, but they argue that Amway’s
motivation to join the conspiracy should not be confused with the focus of the
conspiracy itself, which was “to maintain control over the segment of the BSM
industry in the Pro Net Founders’ Line of Affiliation.” Appellants theory, however,
requires the court to assume the existence of an illegal conspiracy and to then view the
facts in light of this understanding, an impermissible question-begging procedural
gambit on appellants’ part. Blomkest, 203 F.3d at 1033. A more natural reading of
the facts is that Amway was not only motivated by the desire to protect its products
business, but that peaceful resolution of a contentious breakaway was in fact the end
Amway sought.

                                           2.

        More importantly, the role Amway played in this separation was not as a
horizontal competitor, but as a vertical quasi-parent company interested in the survival
of its primary business. “Restraints imposed by agreement between competitors have
traditionally been denominated as horizontal restraints, and those imposed by
agreement between firms at different levels of distribution as vertical restraints.” Bus.
Elecs. Corp., 485 U.S. at 730. For appellants to succeed in their claims of per se
antitrust violations, they must show that Amway was in direct competition with Pro
Net and InterNET and that it was taking steps with its co-conspirators to restrain trade.
See ES Dev. Inc. v. RWM Enters., Inc., 939 F.2d 547, 556 (8th Cir. 1991) (“The
classic form of a per se § 1 Sherman Act violation is a combination, conspiracy or
agreement between competitors at the same level of the market to restrain
competition; the so-called ‘horizontal’ restraint of trade.”).



                                          -9-
       In an attempt to establish the existence of a horizontal relationship, appellants
put significant weight on our earlier decision that recognized that Amway has its own
tool business. See Nitro Distrib., Inc. v. Alticor, Inc., 453 F.3d at 997. Amway’s tool
business, however, is limited to books written by Amway’s creators, general
marketing material, and free conventions for Amway distributors. It is a small
fraction of Amway’s overall business and does not meaningfully compete with
companies like InterNET and Pro Net, and appellants’ evidence does nothing to
suggest otherwise. Similarly, appellants provide no factual support for their assertion
that Pro Net was organized as a sham corporation through which Amway could sell
BSMs. Once again, appellants’ theories are cognizable only if a conspiracy is
assumed. Without this assumption, Amway’s motivations and actions are all
vertical—between quasi-parent company and distributor, not horizontal competitors.
Vertical nonprice restraints are not per se illegal. Bus. Elecs. Corp., 485 U.S. at 724
(quoting Cont’l T.V., Inc., v. GTE Sylvania Inc., 433 U.S. 36, 58 (1977)).

                                           3.

       Stripping appellants’ argument of the assumptions necessary for its support
further reveals that appellants’ evidence does not connect Amway with any unlawful
restraint of trade. Although appellants have shown that Amway was involved in the
breakaway, there is no evidence that the breakaway itself was unlawful. Appellants
ascribe three unlawful components to the breakaway: a “pay-off” tied to a customer
allocation agreement, price-fixing, and Pro-Net’s inherent illegality. We address each
of these in turn.

       What appellants have labeled a “pay-off” is described throughout the record as
a royalty fee from Pro-Net to InterNET for Pro-Net’s use and reproduction of the
tapes originally produced by InterNET. Other than substituting “pay-off” for “royalty
fee,” appellants have provided no basis for assuming that this payment was anything
other than what it purported to be. That the royalty fee was suggested by Zeoli in
connection with a non-solicitation agreement does not transform it into an unlawful
                                        -10-
bribe.4 The parties were involved in contentious negotiations, and making lawful
concessions to maintain peaceful business relations does not violate antitrust laws.

        Appellants also mischaracterize Pro Net’s and InterNET’s agreement not to
solicit one another’s downline. At the center of the breakaway was a disentanglement
of the lines of sponsorship stemming from Dexter Yager on the one hand and the
founders on the other. Without this separation, there could be no breakaway.
Amway’s antitrust primer envisions separation of BSM lines of sponsorship as a form
of dispute resolution. And, as stated in appellants’ brief, two accepted rules of the
BSM industry are that “a distributor should only buy BSMs from, and attend the
functions, [sic] of his upline, and . . . a distributor should not sell BSMs to another’s
downline without the other’s consent and without fairly compensating him.” This rule
is a reflection of Rule 10(d) of Amway’s Rules of Conduct for Amway Distributors.
In essence, Pro Net and InterNET simply agreed to follow these rules and not solicit
the other’s downline.

       This arrangement does not violate § 1. In In re Amway Corp., the Federal
Trade Commission (FTC) addressed the legality of these rules in Amway’s products
business. 93 F.T.C. 618 (1979). The FTC concluded that the line of sponsorship
system is vertically imposed and is “reasonably ancillary to compensation, efficient
distribution, and training.” Id. Although Pro Net and InterNET are horizontal
competitors, their agreement merely affirmed this vertically imposed system.



      4
       Appellants stress the fact that the royalty fee and non-solicitation agreement
were initially suggested by Zeoli in support of their assertion that Zeoli was acting as
an agent for Amway. Zeoli’s agency status is unclear. Although Zeoli had previously
worked on Amway’s behalf to resolve disputes and is listed as an Amway Steering
Committee member on the unattributed Committee notes, it was Pro Net founder
Childers who approached Zeoli for help in mediating the separation. We need not
resolve this issue here, however, because Zeoli’s proposal neither suggested nor
precipitated unlawful activity attributable to Amway.
                                         -11-
        Appellants also allege that Amway participated in a conspiracy to fix prices.
Their purported “direct evidence” of conspiracy is that Kerkstra and Zeoli attended
meetings at which BSM pricing was discussed and that Amway provided confidential
line of sponsorship information to Pro Net. Kerkstra admitted that he may have
attended meetings where pricing was discussed, and a former member of Pro Net
testified that Amway was involved in Pro Net and Global’s setting of prices.
Appellants, however, provide no detail or context to these discussions and instead
leave us to speculate as to their possible implications. Some context is provided in
Jeff Yager’s May 8, 1998, letter to Global and the founders, which recaps a pivotal
meeting at which the pricing of BSMs sold by InterNET to Pro Net were discussed.
Appellants offer no evidence that anything more sinister than this was discussed with
regards to pricing. Without greater detail, appellants’ allegations of price-fixing are
without merit.

       A greater leap of logic must be made in order to infer price-fixing from
Amway’s disclosure of confidential line of sponsorship information. Appellants
themselves testified that this information was used to prepare a compensation plan for
Pro Net’s line of sponsorship. Their expert explained why this information was
valuable to Pro Net in setting their compensation plan. The information detailed the
actual, current productivity level of each distributor, while those not privy to this
information knew only the highest pin level that had ever been attained by a
distributor. With this information, Pro Net was able to compensate a distributor at his
current level of productivity rather than at a level that a distributor had previously
attained but had not maintained. While it may have been inappropriate for Amway
to disclose information it had deemed confidential, the disclosure in no way suggests
a conspiracy to fix prices.




                                         -12-
       Finally, appellants assert that Pro Net was an illegal association. Their
argument lacks factual or legal support.5 Appellants incorrectly equate breakaway
with illegal association. Though they have shown that Amway’s legal counsel offered
assistance with the breakaway, it does not follow that Amway actively participated in
the formation of an illegal association or conspiracy.

                                          B.

       Appellants argue that the district court erred in placing upon them the burden
of showing fraudulent concealment, which resulted in the dismissal of Netco and
Schmitz & Associates’ antitrust claims as time barred. An antitrust claim “shall be
forever barred unless commenced within four years after the cause of action accrued.”
15 U.S.C. § 15b. A cause of action accrues “when a defendant commits an act that
injures a plaintiff’s business.” Zenith Radio Corp. v. Hazeltine Research, Inc., 401
U.S. 321, 338 (1971). Netco and Schmitz & Associates dissolved on July 21, 1999,
and filed this cause of action more than four years later.

       In its motion for summary judgment, Amway successfully argued that the
statute of limitations period had run. The burden then shifted to appellants to present
an issue of material fact showing that Amway had fraudulently concealed the alleged
conspiracy from Netco and Schmitz & Associates. See Concord Boat Corp. v.
Brunswick Corp., 207 F.3d 1039, 1051 (8th Cir. 2000); Tayborn v. Burstein, 748
S.W.2d 824, 826 (Mo. Ct. App. 1988) (noting that nothing in the record supports
plaintiff’s burden of showing fraudulent concealment and therefore summary
judgment to defendant was proper). The moving party does not bear the burden of
“showing the absence of a genuine issue of material fact,” but instead must show that
“there is an absence of evidence to support the nonmoving party’s case.” Celotex


      5
       Throughout their brief, appellants’ proffered record citations lead us to their
own motions filed before the district court. A review of these motions leads us often
to exhibits filed with the district court, but not included in the record on appeal.
                                            -13-
Corp. v. Catrett, 477 U.S. 317, 325 (1986). Appellants did not plead fraudulent
concealment in their complaint. Accordingly, the district court correctly put the
burden on appellants and appellants failed to satisfy that burden.

                                           C.

      Appellants argue that their injurious falsehood conspiracy claim should not
have been dismissed on summary judgment.

      In a claim for injurious falsehood, one who publishes a false statement
      harmful to the interests of another is subject to liability for pecuniary loss
      resulting to the other if (a) he intends for publication of the statement to
      result in harm to interests of the other having a pecuniary value, or either
      recognizes or should recognize that it is likely to do so, and (b) he knows
      that the statement is false or acts in reckless disregard of its truth or
      falsity.

Wandersee v. BP Prods. of N. Am., Inc., 263 S.W.3d 623, 628 (Mo. 2008) (citing
State ex rel. BP Prods. of N. Am., Inc. v. Ross, 163 S.W.3d 922, 928 (Mo. 2005) (en
banc)) (internal quotations and emphasis omitted).

       Appellants alleged in their amended complaint that Amway made the statements
giving rise to this claim. In their suggestions in opposition to Amway’s motion for
summary judgment, appellants for the first time attributed the previously unspecified
statements to Amway’s alleged co-conspirators, rather than to Amway itself. As the
district court ruled, appellants have not shown that a conspiracy existed and therefore
cannot hold Amway liable for statements made by alleged co-conspirators.
Additionally, the district court correctly held that, having failed to comply with the
court’s order to provide “information linking specific individuals with specific
statements, conduct, or occurrences,” appellants would not be permitted to rely upon
the belatedly disclosed statements. See Fed. R. Civ. P. 37(c)(1).


                                          -14-
                                           D.

        Appellants argue that the district court erred in dismissing their tortious
interference claim. A claim of tortious interference with a contract or business
expectancy under Missouri law requires appellants to show: “(1) a contract or valid
business expectancy; (2) [Amway’s] knowledge of the contract or relationship; (3) a
breach induced or caused by [Amway’s] intentional interference; (4) absence of
justification; and (5) damages.” Nazeri v. Missouri Valley Coll., 860 S.W.2d 303, 316
(MO 1993) (citing Cmty. Tile v. Roosevelt Fed. Sav. & Loan, 796 S.W.2d 369, 372
(MO 1990) (en banc)).

       Appellants have not shown that Amway lacked justification for its actions.
Under Missouri law, “[a] plaintiff has the burden of producing substantial evidence
to establish a lack of justification,” and further, “[i]f the defendant has a legitimate
interest, economic or otherwise, in the contract or expectancy sought to be protected,
then the plaintiff must show that the defendant employed improper means in seeking
to further only his own interests.” Id. at 316-17.

        As noted above, Amway had a legitimate economic interest in an orderly
breakaway because a disruptive separation within the tools business could have
negative ramifications on Amway’s closely related products business. Given this
interest, appellants bore the additional burden of showing that Amway employed
improper means. “[I]mproper means are those that are independently wrongful, such
as threats, violence, trespass, defamation, misrepresentation of fact, restraint of trade,
or any other wrongful act recognized by statute or the common law.” Id. at 317.
Appellants failed to meet this burden. Their allegations of improper means simply
recount purported actions taken by Amway that adversely affected them. Such
conclusory allegations without explanation of impropriety or an absence of
justification do not create material issues of fact.



                                          -15-
                                          III.

       Appellants argue that the district court erred in dismissing their RICO claim and
in not granting them a second extension of time in which to amend their complaint to
replead this claim. We review a dismissal for failure to state a claim under Federal
Rule of Civil Procedure 12(b)(6) de novo, Misischia v. St. John’s Mercy Health Sys.,
457 F.3d 800, 802 (8th Cir. 2006), and review a denial of an extension of time to
amend a pleading for abuse of discretion. See Amrine v. Brooks, 522 F.3d 823, 833
(8th Cir. 2008).

       Section 1962 of the RICO Act makes it “unlawful for any person employed by
or associated with any enterprise engaged in, or the activities of which affect,
interstate or foreign commerce, to conduct or participate, directly or indirectly, in the
conduct of such enterprise’s affairs through a pattern of racketeering activity or
collection of unlawful debt.” 18 U.S.C. § 1962(c). A violation of § 1962(c) requires
appellants to show “(1) conduct (2) of an enterprise (3) through a pattern (4) of
racketeering activity.” Sedima S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985). A
pattern is shown through two or more related acts of racketeering activity that
“amount to or pose a threat of continued criminal activity.” Wisdom v. First Midwest
Bank, 167 F.3d 402, (8th Cir. 1999) (quoting United Healthcare Corp., v. Am. Trade
Ins. Co., 88 F.3d 563, 571 (8th Cir. 1996)).

       Appellants’ RICO claim was dismissed without prejudice for failure to set forth
the predicate acts of mail and wire fraud with the particularity required by Rule 9(b)
of the Federal Rules of Civil Procedure. Rule 9(b) requires that a party alleging fraud
or mistake “state with particularity the circumstances constituting a fraud or mistake.”
Fed. R. Civ. P. 9(b); see Murr Plumbing, Inc. v. Scherer Bros. Fin. Srvcs. Co., 48 F.3d
1066, 1069 (8th Cir. 1995) (citing 18 U.S.C. §§ 1341, 1343) (holding that Rule 9(b)’s
heightened pleading requirement applies to allegations of mail and wire fraud used as
predicate acts for a RICO claim). Appellants’ amended complaint alleges in very
general terms that Amway engaged in racketeering that “involved the use of the
                                           -16-
interstate telephone and the U.S. mails on a number of occasions . . . .” The district
court correctly dismissed the claim for lack of particularity.

       Following this dismissal, the district court gave appellants until January 15,
2007, to amend their pleading to properly state a RICO claim. The district court later
granted an extension to February 5, 2007. On the day their amended complaint was
due, however, appellants filed a second motion for an extension of time, this time
requesting an extension to July 2007, sixty days prior to the close of discovery. In the
alternative, appellants indicated that ten days would be sufficient.

        Appellants’ contention that additional discovery was necessary to remedy their
defective RICO claim is belied by their acknowledgment that a ten-day extension
would suffice, which suggests that appellants had adequate information at the time,
yet failed to amend their pleadings within the extension allotted. Appellants assumed
the risk of waiting until the day their amended complaint was due to request additional
time. Additionally, we find unpersuasive appellants’ reliance on Abels v. Farmers
Commodities Corp., 259 F.3d 910 (8th Cir. 2001), for the proposition that their
extension should have been granted so that further discovery could be conducted prior
to repleading their RICO claim. As an initial matter, the plaintiffs in Abels provided
more detail regarding the alleged mail and wire fraud than appellants provided here.
Id., at 918-19. More importantly, the Abels plaintiffs provided this information prior
to the commencement of discovery. Id. at 921. As we noted, “a court cannot
reasonably expect highly specific allegations before allowing at least a brief discovery
period.” Id. At the time appellants filed their second motion for an extension of time,
however, discovery had been ongoing for five months. Accordingly, the district court
did not abuse its discretion in denying the second motion for an extension of time.




                                         -17-
                                          IV.

       Appellants argue that the district court abused its discretion in denying various
discovery requests. See Pleasants v. Am. Express Co., 541 F.3d 853, 859 (8th Cir.
2008) (standard of review). Appellants’ primary complaint is with the district court’s
return of eleven boxes of documents produced by William Florence.

       Florence, a resident of Georgia, was a former board member of the Independent
Business Owners Association International (IBOAI), a trade organization representing
Amway products distributors. On July 17, 2007, appellants subpoenaed documents
Florence had in his possession as a result of his position on the IBOAI board. These
documents likely fell within a Michigan state court order requiring Florence to return
any confidential documents to the IBOAI. Because Florence failed to respond to the
subpoena, appellants filed a motion to enforce the subpoena in the United States
District Court for the Middle District of Georgia. On November 19, 2007, the Georgia
district court ordered production of the documents to the district court, rather than
directly to appellants, because “the judge presiding over the underlying action in
which these documents may be relevant and for which they have been subpoenaed is
in the best position to determine whether the documents should be disclosed.”

        After conducting an in camera inspection, the district court determined that the
documents were “unworkable.” Specifically, the court found that numerous
documents were duplicative, privileged, and outside the scope of the pending
litigation. On January 11, 2008, the court returned the documents to the source from
which they came and instructed appellants that if they wished to produce these
documents they must present them to the court in a more manageable condition.

      Appellants issued a second, more narrow subpoena, but by that time the
documents had been returned to the IBOAI pursuant to a court order. Appellants did
not subpoena the documents from the IBOAI. Nor did they file a motion pursuant to

                                         -18-
Federal Rule of Civil Procedure 56(f) alerting the district court to their need for
further discovery to respond to Amway’s motion for summary judgment.

      District courts are allowed great latitude in discovery matters. Pleasants, 541
F.3d at 859 (citing Executive Air Taxi Corp. v. City of Bismarck, 518 F.3d 562, 570
(8th Cir. 2008)). The district court did not abuse its discretion in determining that
appellants should not have access to numerous unresponsive and privileged
documents and that neither the court nor Amway should be responsible for sorting
through the eleven boxes. Rather, the court concluded that appellants should seek a
more streamlined production.

       Contrary to appellants’ characterization, the returning of the documents did not
amount to a denial of discovery. This is made clear by appellants’ subsequent
subpoena of the same documents. If appellants required more time to acquire the
documents, they were free to file a Rule 56(f) motion. Appellants will not now be
heard to claim that these documents “presumptively could have been used to avoid
summary judgment.” “Unless a party files an affidavit under [Rule] 56(f) showing
what facts further discovery may uncover, a district court generally does not abuse its
discretion in granting summary judgment on the basis of the record before it.” Ballard
v. Heineman, 548 F.3d 1132, 1137 (8th Cir. 2008) (citing Nolan v. Thompson, 521
F.3d 983, 986 (8th Cir. 2008)).

       We have considered appellants’ remaining discovery challenges and conclude
that they fail to establish any abuse of discretion by the district court.

      The judgment is affirmed.
                      ______________________________




                                         -19-